DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/06/2021 and 02/08/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of Claims
This action is in reply to the communications filed on 12/10/2021.
	Claims 1 – 20 have been amended by the Applicant.
	Claims 21 – 23 have been added by the Applicant. 
 	Claims 1 – 23 have been examined and are currently pending. 

Response to Amendment 
	The 35 U.S.C. §101 rejection of claims 1 – 23 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 1 – 23 have been maintained and updated pursuant Applicant’s amendments to the claims. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 23, under Step 2A claims 1 – 23 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 15 as representative, claim 15 recites: 
Regarding claim 15, a computing system that, in execution, implements a management service, the computing system comprising: 
one or more processors; and 
a memory coupled to the one or more processors and storing program instructions that, when executed by the one or more processors, cause the one or more processors to, at least: 
determine, by the management service, that a first distinct item represented in a user-supplied image requested by a user via a client device corresponds to a first corresponding item, wherein the determination that the first distinct item represented in the user-supplied image corresponds to the first corresponding item includes at least one of: 
determining that a first uniform resource locator (URL) included in metadata associated with the user-supplied image corresponds with a second URL included in source information locator that is associated with the first corresponding item; or 
matching, based at least in part on feature vectors, at least the first distinct item of the plurality of distinct items represented within the user-supplied image to the first corresponding item of a plurality of items offered for sale by one or more sellers; 
and provide, by the management service, a presentation of the user-supplied image over a network to the client device operated by the user, wherein the presentation of the user-supplied image includes a purchase control for the first distinct item represented in the user-supplied image for the user to indicate, via an interaction with the purchase control, a request to purchase the first corresponding item from a seller of the one or more sellers without navigating away from the management service such that the user is able to purchase the first distinct item from the seller via the management service as if the purchase had occurred directly with the seller. 
These limitations recite organizing human activity, such as by performing commercial interactions [see October 2019 Update: Subject Matter Eligibility]. This is because the limitations above recite a series of steps by which a product can be identified in images and associated with sellers in order to provide purchasing opportunities to users. This represents the performance of commercial sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain methods of organizing human activity" grouping of abstract ideas [see MPEP 2106.04(a)(2)(II)].
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 15 does recite additional elements, including a computing system comprising one or more processors and a memory coupled to the one or more processors. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 15 are recited at a high 
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 15 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 16, taken individually or as a whole the additional elements of claim 16 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 15 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network, (e.g. receiving item information, receiving image, presenting the first image with identification, etc.)
•    storing and retrieving information in memory (e.g. storing the item information in an item catalog data store, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claim 16 do not add anything further than when they are considered individually.
In view of the above, representative claim 15 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 1 and 9, recite substantially similar limitations as claim 15. Claims 1 and 9 are rejected under substantially similar rationale as seen above for claim 15. 
Dependent claims 2 – 8, 10 – 14, 16 – 23 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 8, 10 – 14, 16 – 23 recite more complexities descriptive of the abstract idea itself, such as by describing the type of item data is collected, where the item data is stored, where the 
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 8, 10 – 14, 16 – 23 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 15, the limitations of claims 2 – 8, 10 – 14, 16 – 23 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 2 – 8, 10 – 14, 16 – 23 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 8, 10 – 14, 16 – 23 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gokturk et al., US 20120323738 A1 (hereafter referred to as “Gokturk”) in view of Yuan et al., US 20110320317 A1 (hereafter referred to as “Yuan”). 
Regarding claim 1, Gokturk discloses a computer-implemented method, comprising: receiving a request over a network from a user operating a client device to view a user-supplied image stored within an image data store maintained by a management service [see 0187 (a user may submit a digital photograph that is to be analyzed. Procurement may handle trigger input and user-input similarly, in forwarding the image file data from those inputs to the content analysis system. The pertinent portions may correspond to an image that is segmented (from its original submission) to display an object, along with identification of its global and/or local features (either quantitative or as text), and possibly metadata or text provided or included in the submission)]; 
determining, by the management service, that a first distinct item represented in the user-supplied image corresponds to a first corresponding item [see 0187 – 0188 (a user may submit a digital photograph that is to be analyzed. Procurement may handle trigger input and user-input similarly, in forwarding the image file data from those inputs to the content analysis system. Rather than content analysis system indexing the results of these inputs, pertinent portions of the analysis may be returned to a front-end component for formation of a search query. The search module may retrieve the identified records from the record data store and returns search result presentation that is based on one or more of the identified records. The search result presentation may, for example, be in the form of a web page that displays individual results as panels, each panel containing an image and optional text and/or metadata)], 
wherein determining that the first distinct item represented in the user-supplied image corresponds to the first corresponding item includes at least one of: determining that a first uniform resource locator (URL) included in metadata associated with the user-supplied image corresponds with a second URL included in source information locator that is associated with the first corresponding item; or identifying the first distinct item represented within the user-supplied image and matching, based at least in part on feature vectors, the first distinct item to the first corresponding item from a plurality of items offered for sale by one or more sellers [see 0065 (Analysis data generator may include components (vector generator and text translator) for recording both kinds of data. Quantifiable data may take the form of vectors, for example, which carry values that identify or are descriptive of various features. The vector generator may use detected features represented by feature data to generate a vector representation of a set of features for a particular object item. The vector representation may comprise one or more signatures, which may be generated for a particular segmented image. One segmented image may have multiple signatures, for one or more local features and/or global features, or alternatively one signature that is representative of the one or more local and/or global features. The y identify the given object (or a portion of an object) either uniquely or by a set of class-specific characteristics. A uniquely identified object may have a unique pattern, be handmade or even be a face of a person or animal)]; 
and providing, by the management service, a presentation of the user-supplied image over the network to the client device operated by the user [see 0187 (pertinent portions of the analysis may be returned to a front end component for formation of a search query. The pertinent portions may correspond to an image that is segmented (from its original submission) to display an object, along with identification of its global and/or local features (either quantitative or as text), and possibly metadata or text provided or included in the submission)],
wherein, the one or more sellers is independent of the management service [see 0256 (content analysis system (e.g. management system) processes content items that carry images and description of merchandise. Examples of merchandise include clothing (shirts, pants, hats, jackets, shoes, ties), apparel (purses, sunglasses), carpets, furniture (sofas, lamp shades, furniture covers), and watches and jewelry. Content items may be hosted or provided at other sites, including online commerce sites, and auction sites. The content items may include one or more images of the content item, as well descriptive text and/or metadata of the item for sale); see also 0263 (a record such as shown may be stored in, for example, the record data store, for use with front end system. In an e-commerce application, record may include information processed, carried and/or derived from a content item relating to merchandise.
Gokturk does not explicitly disclose and the presentation of the user-supplied image includes a purchase control for the first distinct item for the user to indicate, via an interaction with the purchase control, a request to purchase the first corresponding item from a seller of the one or more sellers without navigating away from the management service such that the user is able to purchase the first distinct item from the seller via the management service as if the purchase had occurred directly with the seller. 
the presentation of the user-supplied image includes a purchase control for the first distinct item for the user to indicate, via an interaction with the purchase control, a request to purchase the first corresponding item from a seller of the one or more sellers without navigating away from the management service such that the user is able to purchase the first distinct item from the seller via the management service as if the purchase had occurred directly with the seller [see 0032 (the display can also allow the user to make a purchase without having to go directly to the seller's website in such a situation. As a result, the user may have provided credit information to a single trusted source, but may transact business with numerous unknown vendors without having to give them credit information); see also 0093 (Once the user and vendor are identified, the payment server transmits checkout information at box 407 to the client. In some implementations, the checkout information can be information from an online account, such as GOOGLE CHECKOUT. The client device then receives the checkout information and confirms the checkout information, such as by the user selecting an “order” control or the like. The confirmation is sent to the payment server, which then debits the user's account and credits the vendor's account and notifies the vendor)].
One of ordinary skill in the art at the time of filing of the invention would have recognized that the known techniques described by reference in Yuan would have been applicable to the invention of Gokturk as they both share common functionality and purpose namely – in utilizing image analysis in e-commerce searching. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the known techniques of using secured payment methods with unknown vendors without disclosing private information as well as allowing the user to focus on the products and not having to navigate to a specific seller’s website (as taught by Yuan) to the commerce system of Gokturk because the combination would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the disclosed technique of Yuan to the 
Further, applying the disclosed techniques of Yuan to the teachings of Gokturk would have been obvious to one of ordinary skill in the art before the filing date of the invention because the disclosed display can provide the user an efficient way to purchase items securely through a mobile device with data stored through a mobile device that will allow the user to make purchases without having to enter personal information, also allowing the user to transact business with numerous unknown vendors without having to give them credit information [see Yuan: 0032].

Regarding claim 2, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 1. Gokturk further discloses receiving, over the network from the seller and via the interaction with the purchase control, item variant information, wherein the item variant information identifies at least one of a price for the first distinct item, a size of the first distinct item, or a color of the first distinct item [see 0176 (in an e-commerce application, the record data may correspond to the price of the item for sale, the brand or manufacturer of the item, and the source of where the item may be purchased. Other information about the content item may include, for example, its quality and/or its material of fabrication. All of the examples provided for record data illustrate use of text and metadata associated or contained within the content item 1that can later be used to categorize the content item)].

Regarding claim 3, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 1. Gokturk further discloses wherein the purchase control is further configured to indicate seller information identifying the seller of the first corresponding item [see 0272 (Viewers may see also 0282 (the result may display images that are linked to e-commerce sites or transaction locations. Thus, if one of the results interests the user, the user may select the result of interest and be directed to an e-commerce site or location where he can purchase the item provided with the result)].

Regarding claim 4, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 1. Gokturk further discloses matching a second distinct item represented within the user-supplied image to a second corresponding item of the plurality of items offered for sale by a second seller of the one or more sellers [see 0271 (The image is analyzed to detect a person shown in the image. One or more of a clothing, apparel, or jewelry worn by the person shown in the image is identified. A portion of the image corresponding to that detected object is then made selectable, so as to enable a person viewing the web page to select, for example, an item of clothing from a person appearing in the image. With selection of the portion of the image, information may be displayed about the item, including information determined from a visual search of the item); Examiner interprets having multiple objects for selection and presentation teaches having a second product from a second seller];
and wherein the presentation of the user-supplied image further includes a purchase control for the second distinct item for the user to indicate a request to purchase the second corresponding item from the second seller [see 0275 – 0276 (In an embodiment, objects of interest correspond to merchandise items, such as items of clothing or apparel. More specific examples of items of interest include shirts, pants, shoes, necklaces, watches, ties, skirts, dresses, hats, purses and backpacks.  Step 2320 provides that identified portions of images that are determined to be objects of interest are made active. Active image portions of an image may act as visual links. A person may view the image and select an entire object of interest by selecting a region of the object (e.g. through movements of a see also 0282 (In response to the query, step 2340 provides that the visual search engine returns images of objects that correspond to or are otherwise determined to be similar in appearance or design or even style, as the object of the user's selection. According to an embodiment, the result may display images that are linked to e-commerce sites or transaction locations. Thus, if one of the results interests the user, the user may select the result of interest and be directed to an e-commerce site or location where he can purchase the item provided with the result)]. 

Regarding claim 5, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 4. Gokturk further discloses wherein identifying the first distinct item represented within the user-supplied image comprises conducting an image processing algorithm to identify the first distinct item represented within the user-supplied image [see 0271 (processing a remote web page to retrieve an image on display. The image is analyzed to detect a person shown in the image. One or more of a clothing, apparel, or jewelry worn by the person shown in the image is identified); see also 0187 (a user may submit a digital photograph that is to be analyzed. Procurement may handle trigger input and user-input similarly, in forwarding the image file data from those inputs to the content analysis system. Rather than content analysis system indexing the results of these inputs, pertinent portions of the analysis may be returned to a front-end component for formation of a search query. The pertinent portions may correspond to an image that is segmented (from its original submission) to display an object, along with identification of its global and/or local features (either quantitative or as text), and possibly metadata or text provided or included in the submission)].

Regarding claim 6, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 5. Gokturk further discloses maintaining, by the management service, an item catalog data store that stores the plurality of items offered for sale by the one or more sellers [see 0257 (As part of enabling the search inputs, the index may store index data that holds the analyzed images of the merchandise content items in a searchable form); see also 0176 (in an e-commerce application, the record data 1164 may correspond to the price of the item for sale, the brand or manufacturer of the item, and the source of where the item may be purchased. Other information about the content item may include, for example, its quality and/or its material of fabrication. All the examples provided for record data illustrate use of text and metadata associated or contained within the content item that can later be used to categorize the content item)];
wherein maintaining the item catalog data store includes maintaining a corresponding image of each of the plurality of items offered for sale by the one or more sellers [see 0193 (one or more embodiments provide for the use of web content that corresponds to merchandise for sale, such as provided at numerous e-commerce site. Such content items may be stored as records and include images of an item for sale, as well as descriptive text and metadata associated with the file that is indicative or a classification and source for the content item)];
maintaining, by the management service, a mappings data store, the mappings data store storing mappings between items represented in user-supplied images to corresponding items of the plurality of items offered for sale by the one or more sellers [see 0163 – 0165 (the algorithm tries to find the best two-dimensional affine transformation that maps the query image region to the each of the image in the potential image list); Multiple types of mapping procedures are described in paragraphs 0161 - 0166]
and storing, by the management service, the matching of the first distinct item within the user-supplied image to the first corresponding item of the plurality of items and the matching of the second distinct item within the user-supplied image to the second corresponding item of the plurality of items as mappings in the mapping data store [see 0301 – 0302 (Features may be in the form of text (“handbag, 

Regarding claim 7, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 1. Gokturk further discloses wherein matching the first distinct item represented within the user-supplied image to the first corresponding item comprises: determining a feature vector for the first distinct item represented within the user-supplied image [see 0065 (the detection and determination of features (global and local) may be represented either quantifiably or by text. Analysis data generator may include components (vector generator and text translator) for recording both kinds of data. Quantifiable data may take the form of vectors, for example, which carry values that identify or are descriptive of various features.); see also 0301 (Features may be in the form of text (“handbag, brown”), numeric or image-based (similarity determined handbag that is highly processed). For example, in one embodiment, an image signature of the identified object (i.e. clothing or apparel) is determined. The image signature may correspond to a vector representation of the image)]; 
and matching the feature vector of the first distinct item to a feature vector of the first corresponding item [see 0064 – 0065 (a search process may seek a match of an object that has similar characteristics in a selected or specific area. The vector generator may use detected features represented by feature data to generate a vector representation of a set of features for a particular object item. The vector representation may comprise one or more signatures which may be generated for a particular segmented image. One segmented image may have multiple signatures, for one or more local features and/or global features, or alternatively one signature that is representative of the one or more local and/or global features. The signature(s) of a particular image object may identify the given object (or a portion of an object) either uniquely or by a set of class-specific characteristics)].

Regarding claim 8, the combination of Gokturk and Yuan teaches the computer-implemented method of claim 1. Gokturk further discloses further comprising: maintaining, by the management service, an item catalog data store that stores the plurality of items offered for sale by the one or more sellers [see 0193 (one or more embodiments provide for the use of web content that corresponds to merchandise for sale, such as provided at numerous e-commerce site. Such content items may be stored as records and include images of an item for sale, as well as descriptive text and metadata associated with the file that is indicative or a classification and source for the content item); see also 0283 (the visual search engine may maintain a database of images, where images in the database have the following information stored: (i) a URL to identify where the image comes from (e.g. an e-commerce site), (ii) a visual signature resulting from, under one embodiment, a separate recognition process, (iii) metadata, including descriptive text)],
wherein maintaining the item catalog data store includes maintaining a source information locator for each of the plurality of items offered for sale by the one or more sellers, the source information locator indicative of a source of the item from the one or more sellers [see 0264 – 0265 (The record may also include a set of analyzed text and metadata, which may be derived from, for example, the global or local signatures, the source metadata, the descriptive text provided with the unprocessed content item, and the processed image. Source information may also be included in relatively unanalyzed or unmodified form. This information may carry or include the brand, the classification (as identified at the source), the price, an original product description, a merchant link and/or one or more product reviews.); see also 0283 (the visual search engine may maintain a database of images, where images in the database have the following information stored: (i) a URL to identify where the image comes from (e.g. an e-commerce site)); see also 0193]; 
explicitly disclose and wherein matching the first distinct item represented within the user-supplied image to the first corresponding item of the plurality of items offered for sale by the one or more sellers comprises matching the first URL associated with the first distinct item to the second URL included in the source information locator of the first corresponding item of the plurality of items.
However, Yuan teaches wherein matching the first distinct item represented within the user-supplied image to the first corresponding item of the plurality of items offered for sale by the one or more sellers comprises matching the first URL associated with the first distinct item to the second URL included in the source information locator of the first corresponding item of the plurality of items [see 0052 (The product images data source can provide known products with feature points already attached. For example, if an image has the same feature points as a product image in the product images data source, the image comparator can identify the match and then determine the product tags from the matched image); see also 0087 (the imaging server extracts tags from image data, such as text, codes, shapes, or pictures. For example, the image can include a headset, as shown in FIG. 1, with the words “headset,” “Superphones,” and “VX-1”, a UPC code, and the shape of the physical object. The imaging server can determine matches. In some implementations, the imaging server can have a previously analyzed group of images with associated feature points. Tags may be associated with those images (e.g., if the images were taken from a web page containing the tags) and the tags may be assigned to the submitted image if the images match each other to a sufficient degree); Examiner notes that the metadata tags could include information on the image source (e.g. seller website) which is being interpreted as the URL]. 
This combination would have been obvious for at least similar reasons discussed above.

Regarding claim 9, claim 9 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1. Claim 9 is rejected under substantially similar rationale as seem above for independent claim 1. 

Regarding claim 10, claim 10 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 4. Claim 10 is rejected under substantially similar rationale as seem above for claim 4. 

Regarding claim 11, claim 11 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 5. Claim 11 is rejected under substantially similar rationale as seem above for claim 5. 

Regarding claim 12, claim 12 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 6. Claim 12 is rejected under substantially similar rationale as seem above for claim 6. 

Regarding claim 13, claim 13 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 7. Claim 13 is rejected under substantially similar rationale as seem above for claim 7. 

Regarding claim 14, claim 14 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 8. Claim 14 is rejected under substantially similar rationale as seem above for claim 8. 

	Regarding claim 15, claim 15 recites a computer system comprising substantially similar limitations as claim 1 above. Claim 15 is rejected under substantially similar rationale as independent claim 1 above. 

	Regarding claim 16, claim 16 recites a computer system comprising substantially similar limitations as claim 4 above. Claim 16 is rejected under substantially similar rationale as seen in claim 4 above. 

Regarding claim 17, claim 17 recites a computer system comprising substantially similar limitations as claim 5 above. Claim 17 is rejected under substantially similar rationale as seen in claim 5 above.

Regarding claim 18, claim 18 recites a computer system comprising substantially similar limitations as claim 6 above. Claim 18 is rejected under substantially similar rationale as seen in claim 6 above.

Regarding claim 19, claim 19 recites a computer system comprising substantially similar limitations as claim 7 above. Claim 19 is rejected under substantially similar rationale as seen in claim 7 above.

Regarding claim 20, claim 20 recites a computer system comprising substantially similar limitations as claim 8 above. Claim 20 is rejected under substantially similar rationale as seen in claim 8 above.

Regarding claim 21, the combination of Gokturk and Yuan teaches the computing system of claim 15. Gokturk further discloses wherein the user-supplied image is independent of the management service and the one or more sellers [see 0210 (a user-uploads or submits an image file to the procurement and/or causing the image file input to be processed by the content analysis system for data from which the search query can be formed. Another example, one or more embodiments contemplate that a user can specify a content item, such as in the form of an image, on a third-party website and then have that image and the associated content analyzed by the content analysis system)]. 

Regarding claim 22, the combination of Gokturk and Yuan teaches the computing system of claim 16. Gokturk does not explicitly disclose wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to, at least: obtain, via the interaction with the purchase control, a request to purchase the first distinct item, wherein: the request to purchase the item includes an indication of a payment credential to be used to process a payment for the item; the purchase information is sent to the seller over the network via a payment credential vault that maintains payment credentials; and the purchase information includes a unique payment token that was provided by the payment credential vault as representative of the payment credential.
However, Yuan teaches wherein the program instructions, when executed by the one or more processors, further cause the one or more processors to, at least: obtain, via the interaction with the purchase control, a request to purchase the first distinct item [see 0054 (the payment module can receive a request to purchase a product from the computing device)],
 wherein: the request to purchase the item includes an indication of a payment credential to be used to process a payment for the item [see 0059 – 0060 (the payment module can receive the purchase request from the computing device and process the purchase with no further information from the user. This type of transaction can provide an efficient and secure means of purchasing the product. In other 
the purchase information is sent to the seller over the network via a payment credential vault that maintains payment credentials [see 0060 (the authentication server can provide a secure transaction for the purchase without requiring the user to input her personal information for each transaction. In some implementations, the authentication server can provide data from the user data source regarding a specific user account. For example, the user can have an account with her credit card information stored, such as GOOGLE CHECKOUT, to provide payment to the vendor without providing the vendor with her credit card number or other sensitive data)]; 
and the purchase information includes a unique payment token that was provided by the payment credential vault as representative of the payment credential [see 0055 (Data sources in the payment server can provide information to communicate between the user and the seller. The vendor data source can provide information to transact with the vendor. For example, the vendor data source can contain contact information and a routing number for payment. The buyer data source can contain information to provide the vendor with information from the user. For example, the buyer data source can include shipping and billing addresses, where the shipping address information may be passed to the vendor so that the vendor knows where to ship an item. In some implementations, the vendor will ; see also 0053 (passing mark-up code (E.g. token))]. 
This combination would have been obvious for at least similar reasons discussed above in claim 1.

Regarding claim 23, the combination of Gokturk and Yuan teaches the computing system of claim 16. Gokturk does not explicitly disclose wherein the payment information sent to the seller does not include the payment credential. 
	However, Yuan teaches wherein the payment information sent to the seller does not include the payment credential [see 0005 (the user may also readily convert such comparisons into a consummated purchase. Such a purchase may be made through a third-party that differs from any of the vendors, such as through Yahoo! Shopping, so that the user need not submit credit card or other similar data to the vendors)].
This combination would have been obvious for at least similar reasons discussed above in claim 1.


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive.
Applicant argues that “the present claims clearly do not relate to any of the “enumerated sub-groupings” or the “rare circumstances” described by the MPEP, and the Office makes no such assertion. Contrary to the Office’s assertions, the present claims do not relate solely to “commercial interactions.” Thus, the present claims are clearly not a method of organizing human activity and are clearly directed to patent- eligible subject matter”.	Examiner respectfully disagrees. First, the Examiner asserts that the claims do in fact recite marketing/sales activities, specifically by reciting a system and method for identifying products and purchasing said products. The purpose of the invention is to ultimately secure a transaction between a user a seller using images for searching and identifying images. This is a commercial/marketing activity. Further, it is noted that a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Thus, when determining whether a claim “recites” a judicial exception, examiners should: evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas. With regard to the claims, the instant invention is directed to identifying products associated with sellers and purchasing said products which is considered a commercial interaction (e.g. marketing/sales activity), as such, it can be concluded that the claims describe subject matter relating to commerce interactions, which is considered to be a ‘Certain Method of Organizing Human Activity [see October 2019 Update,(ii)(B)(ii)]. Lastly, the Examiner notes that the 2019 PEG provides numerous examples of abstract idea that would fall under the category which are not limiting. That is, though examples have been provided, direct correspondence to the examples is not required. It is also noted that the courts have declined to defined abstract ideas, other than by example. While the Examiner acknowledges that the claims recite specific ways of executing the transactions and unique way of identifying and storing product data with image data.  the claims as a whole show that the steps are performed for the purposes of identifying products and purchasing them from a seller which is an abstract idea falling directly under the ‘Certain Methods of Organizing Activity’ grouping of abstract ideas.

even if the claims of the present application are somehow considered to recite the alleged judicial exception of “organizing human activity” or “mental processes,” a position Applicant does not concede, the claims recite patentable subject matter since the claims clearly integrate the judicial exception into a practical application”. Applicant further noted that “the claims clearly do not merely recite “a result” as an attempt to cover “any solution.” Rather, the claims clearly provide detailed specificity in reciting a detailed and specific “way” for achieving the claimed invention, such that they impose a meaningful limit on any purported judicial exception, and thereby integrating any such purported judicial exception into a practical application. For example, representative amended independent claim 1 recites, inter alia, determining that a first distinct item corresponds to a first corresponding item by determining corresponding URLs or matching feature vectors, presenting a purchase control and receiving user interactions via the purchase control, and the like. Indeed, the claims provide a high level of specificity, and recitations of such a detailed and specific way of achieving the claimed invention is clearly not a “mere instruction to apply an exception,” as asserted by the Office, but, at the very least, is an integration of any purported judicial exception into a practical application
Examiner respectfully disagrees. The claims recite the concepts of correlating data in order to match products in images provided by users and images provided by sellers. Although the Applicant defines two ways that the products can be identified by correlating vectors or URLs these methods are recited in an alternative, and also fail to go into detail of how the vectors are created and what methodology is used for comparison, or how the URL information is used beyond merely matching up link text information. While the Examiner acknowledges the recitation of processors and memories, the Examiner does not agree that these elements are integral to the claims. The recited processors, servers, and memories are recited at a high level of generality, performing their routine and straightforward functions (e.g. receive data, correlate data, store data, etc.). Beyond their intended functionality, there is nothing unique or integral in how these computing elements are utilized, as such, the Examiner 




the present claims contribute an inventive concept under an eligibility analysis under Step 2B. Here, the claims clearly recite an “inventive concept,” or “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [abstract idea] itself.’ Additionally, noting that “the present claims recite a technology-specific solution to a technology-specific problem that amounts to significantly more than an abstract idea. Further, like the claims at issue in DDR Holdings, the present claims do not recite “mathematical algorithms” or “fundamental economic or longstanding commercial practices,” but are “particular to the Internet” and “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer[s].” DDR Holdings, LLC, 773 F.3d at 1257. In view of the above, Applicant submits that claims 1-20 recite patentable subject matter under 35 U.S.C. §101. Accordingly, withdrawal of the rejection of claims 1-20 under 35 U.S.C. §101 is requested
Examiner respectfully disagrees. Applicant attempts to argue that the claimed invention “provides a solution that is necessarily rooted in computer technology order to overcome a problem specifically arising in the realm of computers” however, Applicant’s analogy is inapposite. The claims in DDR Holdings attempted to address the problem specific to the routine functionality of a link (i.e. a user is directed away from the current page to the site of another merchant). The claims of DDR Holdings specified how interactions with the computer/Internet were manipulated to create a composite/hybrid page that prevented the user from being directed to the outside merchant, therein overriding the routine function of the link. The claims of the instant application, however, merely represent a scheme to identify products in images and allow users to purchase them from sellers selling said products. Applicant’s disclosure lacks any recitations of a technical manner by which the image analysis is performed, how the system utilizes vectors and what algorithms are used or the manner by which customer’s transactions are secured and as such also fails to show any improvements to technical environments. The claims in question merely receive, analyze and store data regarding images and 

Rejections under 35 U.S.C 103
Regarding the rejections of claims 1 – 20, Applicant’s arguments are mostly moot in light of a new grounds of rejection. Examiner notes that Applicant’s amendments have necessitated the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/M.S.H./                                        Examiner, Art Unit 3625           
/MARISSA THEIN/                                         Supervisory Patent Examiner, Art Unit 3625